Title: To James Madison from William Eaton, 5 March 1803 (Abstract)
From: Eaton, William
To: Madison, James


5 March 1803, Tunis. “Continuation of letter of 4. March.” Commodore Morris left the American house “yesterday morning about nine oclock” to board the Chesapeake. Because of “some altercations” between Morris and the bey’s commercial agent [Hajj Unis ben Unis], “who had three times come to and as often fallen from an agreement relative to the reclamations for the prize in question,” Morris had determined to depart without taking his leave of the bey. The commercial agent met Morris at the marine and detained him for payment of the balance of a $22,000 loan which Eaton had obtained from the agent, as reported in his 9 Nov. 1802 dispatch. “This act of violence was warmly remonstrated against. It was insisted that the loan was a transaction of my own for which I was solely responsible in my representative character. I repeated to the agent … that I had nearly four months since communicated this affair to my government and should probably soon recieve some assistance: that … the debt was secure. And … I offered to make him any reasonable compensation for the delay. He rejected the proposal—asserted that I had promised payment on the arrival of the commodore—and insisted on being paid. I denied having given him any assurance of payment on the arrival of the commodore; but confessed … that I had said to him I hoped to have the means of payment on the arrival of a frigate from America: and I repeated to him that I would make him any reasonable sacrifice by way of compensation if he would consent to suspend the settlement till such an arrival. All was in vain—Shilock must have his pound of flesh. The commodore returned to the American house—and, at his request, I presented myself before the bey and demanded if this detention was by his order? He did not give me a direct answer; but signified that it was understandingly done. There was no alternative but for the commodore to satisfy this demand before he could obtain permission to embark. He therefore addressed himself to the french Commissary general who engaged to advance the money on his bills on Leghorn. But in order to indemnify the Commodore I propose to put into his hands in favor of the United States, an assignment of all my property of every nature whether real, personal or mixed to be applied to the reembursement of this sum, in case my contingent charges which occasioned this loan, should not be admitted on final settlement; account of which accompanies this statement [not found].” Wishes to come to Washington with vouchers “in order to make such explanations as the nature of the subject may require,” but Morris thinks Eaton’s departure “at this crisis” would be injurious to U.S. interests. “It is hoped, however, this indulgence may be granted as soon as the situation of affairs will render it admissible. I am now totally destitute of funds and credit here—and do not know where to obtain the means of daily subsistence.” Morris and other U.S. officers have expressed to Eaton their entire approbation of his agency at Tunis. “But the events of yesterday seem to have excited some unpleasant sensations. I could have no apprehensions of such an event. It was impossible to apprehend that the respect attached to the person of the commodore would be violated. It is unprecedented, even in the history of barbary outrage.”
Adds in a 6 Mar. postscript that he, Morris, Cathcart, and Rodgers waited on the bey at the palace “this morning.” After the affair of the prize ship was finally arranged by Morris’s promise to return all “Tunisian property,” the subject of the loan was brought forward and the bey was asked if he had ordered Morris’s arrest. “He answered evasively, by saying it was not customary for a commodore ever to depart without making him a visit of congee; and that he had been informed carriages were ready for the purpose the morning of the fourth.” States that it is true Morris had concluded on “the evening of the 3d.” to see and take leave of the bey, and carriages were prepared on the morning of 4 Mar. for the visit. The commercial agent had told Morris he thought the prize affair could be arranged without difficulty at the palace and a delay for payment of the balance could be obtained through the good offices of the minister. “But the equivocal and suspicious behavior of the government relative to the prize reclamations, as stated in my report of yesterday, had determined the commodore to go on board; to make his further communications with the palace through the medium of the consulate; and to leave to me the adjustment of the balance: his detention was the consequence.” Eaton remonstrated “in pointed and animated terms with the bey against this national indignity and breach of hospitality.” “I stated to him the means I possessed to meet this debt. That I had already informed my government of the circumstances of the case; and that answers could not now be long in arriving. That I had reason to suppose the confidence always manifested on his part towards me and the integrity of my conduct towards him would have shielded me against this wound to my feelings and reputation. That this loan … had originated in measures altogether compulsory; that I had given a premium of two thousand dollars to obtain it; and that I had been impeded from a more seasonable payment by reason of the iniquity I had experienced at his court; especially by the frauds of his minister who had literally robbed me. The Sapatapa, affecting to be affronted at this charge,… accused me of being mad—unfit for a consul—and the bey, taking an interest in his cause ordered me immediately to quit his court. I answered It is well! I am not dissatisfied to quit a court where I have experienced little else than violence and indignity. But demanded of him to state his objections to my agency—and if he had found me unjust to declare it. Addressing himself to the commodore, he answered—‘The consul is a man of a good heart but a wrong head. He is to[o] obstinate and too violent for me. I must have a Consul with a disposition more congenial to the barbary interests!’ … He said I had violated the laws of his country by bastinading his subjects—and named Famin, another Christian & a Jew. I acknowledged that I had three years ago chastised Famin—But I denied that he was his subject though I knew him his voluntary slave. His conduct towards me had merited chastisement: it had been treacherous dishonest and base. Finding no other means of justice I had used the discipline which I would again use in similar circumstances. As to the Jew, I was not in the habit of patiently taking an insult in my own house from any man, much less from an Algerine Jew. The other affair had been misstated to him. As it respected my public agency I was conscious of not having been wanting in point of duty, nor in my respect towards himself as a prince. The bey acknowledged it. I reiterated to him that I had suffered every species of injury, outrage and indignity in his regency—and I thanked him unfeignedly for ordering [me] out of it. I should at least leave behind me the impression that I was not his slave; and that it was not in the nature of things to reduce me to that situation. I gave him my hand and wished him well. He reciprocated the wish. I shall embark in the squadron. Doctor George Davis of New York, will remain charged.”
Adds in a 9 Mar. postscript that Commodore Morris embarked 7 Mar. and sent the remainder of the money due for the debt from the ship. “I shall quit this sink of treachery tomorrow and repair immediately to the seat of the government of the United States.” Thinks it worth remarking that on 8 Mar. Chevalier de Barthés told him in Rodgers’s presence that he had discovered the bey planned to force other exactions on Morris but had desisted after being informed that the French commissary general had interested himself in American affairs. “Confounded at this information, he had thought it prudent to change his views.”
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 2); letterbook copy (CSmH). RC 8 pp. Filed with the RC are a translation of a statement by Hajj Unis ben Unis, 9 Mar. 1803 (2 pp.), certifying that Eaton had never promised that Morris would pay the debt; and a copy of Eaton’s 8 Mar. 1803 letter to George Davis (2 pp.), assigning him responsibility for the U.S. consulate.



   
   Eaton had earlier identified Algerine Nathan ben Sullah as the person in question (Eaton to O’Brien, 16 Nov. 1800, enclosed in a copy of Eaton to John Marshall, 24 June 1800 [DNA: RG 59, CD, Tunis, vol. 1]). In his 14 Mar. 1803 journal account, Cathcart stated that the bey accused Eaton of having beaten his “Jew money counter” and three Christians, Etienne Fa-min, Lewis Hargreaves, and the Dutch consul (see Cathcart to JM, 15 Mar. 1803, n. 1).



   
   A full transcription of this document has been added to the digital edition.

